Filed 05/22/19   Case 17-13797   Doc 1442
Filed 05/22/19   Case 17-13797   Doc 1442
Filed 05/22/19   Case 17-13797   Doc 1442
Filed 05/22/19   Case 17-13797   Doc 1442
Filed 05/22/19   Case 17-13797   Doc 1442
Filed 05/22/19   Case 17-13797   Doc 1442
Filed 05/22/19   Case 17-13797   Doc 1442
Filed 05/22/19   Case 17-13797   Doc 1442
Filed 05/22/19   Case 17-13797   Doc 1442
Filed 05/22/19   Case 17-13797   Doc 1442
Filed 05/22/19   Case 17-13797   Doc 1442
Filed 05/22/19   Case 17-13797   Doc 1442
Filed 05/22/19   Case 17-13797   Doc 1442
Filed 05/22/19   Case 17-13797   Doc 1442
Filed 05/22/19   Case 17-13797   Doc 1442
Filed 05/22/19   Case 17-13797   Doc 1442
Filed 05/22/19   Case 17-13797   Doc 1442
Filed 05/22/19   Case 17-13797   Doc 1442
Filed 05/22/19   Case 17-13797   Doc 1442
Filed 05/22/19   Case 17-13797   Doc 1442
Filed 05/22/19   Case 17-13797   Doc 1442
Filed 05/22/19   Case 17-13797   Doc 1442
Filed 05/22/19   Case 17-13797   Doc 1442
Filed 05/22/19   Case 17-13797   Doc 1442
Filed 05/22/19   Case 17-13797   Doc 1442
Filed 05/22/19   Case 17-13797   Doc 1442
Filed 05/22/19   Case 17-13797   Doc 1442
Filed 05/22/19   Case 17-13797   Doc 1442
Filed 05/22/19   Case 17-13797   Doc 1442
Filed 05/22/19   Case 17-13797   Doc 1442
Filed 05/22/19   Case 17-13797   Doc 1442
Filed 05/22/19   Case 17-13797   Doc 1442
Filed 05/22/19   Case 17-13797   Doc 1442
Filed 05/22/19   Case 17-13797   Doc 1442
Filed 05/22/19   Case 17-13797   Doc 1442
Filed 05/22/19   Case 17-13797   Doc 1442
Filed 05/22/19   Case 17-13797   Doc 1442
Filed 05/22/19   Case 17-13797   Doc 1442
Filed 05/22/19   Case 17-13797   Doc 1442
Filed 05/22/19   Case 17-13797   Doc 1442
Filed 05/22/19   Case 17-13797   Doc 1442
Filed 05/22/19   Case 17-13797   Doc 1442
Filed 05/22/19   Case 17-13797   Doc 1442
Filed 05/22/19   Case 17-13797   Doc 1442
Filed 05/22/19   Case 17-13797   Doc 1442
Filed 05/22/19   Case 17-13797   Doc 1442
Filed 05/22/19   Case 17-13797   Doc 1442
Filed 05/22/19   Case 17-13797   Doc 1442
Filed 05/22/19   Case 17-13797   Doc 1442
Filed 05/22/19   Case 17-13797   Doc 1442
Filed 05/22/19   Case 17-13797   Doc 1442
Filed 05/22/19   Case 17-13797   Doc 1442
Filed 05/22/19   Case 17-13797   Doc 1442
Filed 05/22/19   Case 17-13797   Doc 1442
Filed 05/22/19   Case 17-13797   Doc 1442
Filed 05/22/19   Case 17-13797   Doc 1442
